Case 1:18-cv-00251-CFC Document 56 Filed 04/25/19 Page 1 of 2 PageID #: 1519




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

PFIZER INC.,                                      )   C.A. No.: 1:18-cv-00251-CFC
                                                  )
                       Plaintiff,                 )
                                                  )
       v.                                         )
                                                  )   NOTICE OF DEPOSITION OF JOSEPH
FEDERAL INSURANCE COMPANY,                        )   P. CONNORS, JR., ESQ.
THE NORTH RIVER INSURANCE                         )
COMPANY, and RSUI INDEMNITY                       )
COMPANY,                                          )
                                                  )
                       Defendants.                )



TO:    Thaddeus J. Weaver, Esq.
       Dilworth Paxson LLP
       tweaver@dilworthlaw.com

       Counsel for Defendant
       North River Insurance Company

       Copernicus Gaza, Esq..
       Traub Lieberman Straus & Shrewsberry LLP
       cgaza@tlsslaw.com

       Of Counsel

       PLEASE TAKE NOTICE that pursuant to Fed. R. Civ. P. 30, counsel for Plaintiff

Pfizer Inc. (“Plaintiff”) will take the oral deposition of Joseph P. Connors, Jr., Esq., Claim

Specialist, Management and Protection Services Claims, Crum & Forster, on May 23, 2019 or a

date mutually agreed upon at 10:00 AM, at the offices of McKool Smith, P.C., 1 Bryant Park,

47th Floor, New York, NY 10036. Pursuant to Fed. R. Civ. P. 28, the deposition shall be

conducted by an officer authorized by the laws of the State of New York to administer oaths, and

shall continue from day to day until completed. Plaintiff may, at its option, videotape any
Case 1:18-cv-00251-CFC Document 56 Filed 04/25/19 Page 2 of 2 PageID #: 1520




depositions taken at any time in this action, in addition to the court reporter’s stenographic

record.




Dated: April 25, 2019
                                                          MORRIS, NICHOLS, ARSHT & TUNNELL
                                                          LLP

                                                               /s/ Barnaby Grzaslewicz
                                                          By: _______________________
                                                          Kenneth J. Nachbar (No. 2067)
                                                          John P. DiTomo (No. 4850)
                                                          Barnaby Grzaslewicz (No. 6037)
                                                          1201 North Market St., 16th Floor
                                                          P.O. Box 1347
                                                          Wilmington, Delaware 19899
                                                          (302) 658-9200 – Telephone
                                                          (302) 658-3989 – Facsimile
                                                          knachbar@mnat.com
                                                          jditomo@mnat.com
                                                          bgrzaslewicz@mnat.com

                                                          Attorneys for Plaintiff Pfizer Inc.
OF COUNSEL:
Robin L. Cohen (admitted pro hac vice)
Adam Ziffer (admitted pro hac vice)
Marc T. Ladd (admitted pro hac vice)
Denise N. Yasinow (admitted pro hac vice)
MCKOOL SMITH, P.C.
One Bryant Park, 47th Floor
New York, New York 10036
(212) 402-9400 – Telephone
(212) 402-9444 – Facsimile
rcohen@mckoolsmith.com
aziffer@mckoolsmith.com
mladd@mckoolsmith.com
dyasinow@mckoolsmith.com
